Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143432 & (44)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CHARLES MORRIS,                                                                                         Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 143432
                                                                   COA: 296343
  BLUE CROSS BLUE SHIELD OF MICHIGAN,                              Wayne CC: 08-121147-CK
           Defendant-Appellee,
  and
  AAA OF MICHIGAN,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the April 21, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2011                   _________________________________________
         h1116                                                                Clerk